MURRAY, Chief Justice.
This is an appeal from a judgment of the County Court at Law No. 3, of Bexar County, Texas, for the sum of $640, together with interest, in favor of appellee, Arthur O. Dykes, Jr., against appellant, John H. McCall.
Appellant’s first contention is that the court erred in overruling his plea in abatement. This plea was based upon the contention that appellee’s pleadings were too vague and general to state a cause of action. The suit was brought upon a sworn account. The account was based partly upon a provision of a written contract for architectural services to be rendered by appellee, and providing that a reasonable fee would be due for services rendered to date of abandonment if such contract should be abandoned.
Appellant did not seek a ruling upon his plea in abatement and special exceptions, until the day the case was set for trial, at which time the trial court heard and overruled the same. The trial court permitted appellee to file an amended pleading in which he brought the contract into the case by adopting it by reference. There was no plea of surprise to this pleading and no objection to the introduction of the contract.
The court then heard the evidence and found in effect that the contract had been abandoned and that appellee was entitled to recover the sum of $640.00 for serv*277ices rendered under the terms of the contract. The court did not err in overruling the plea in abatement and exceptions.
Appellant next complains because appel-lee was permitted to amend and plead the written contract by adopting it as a part of his pleadings. There was no error in this. The contract had first been pled by appellant.
The judgment rendered by the court is supported by the evidence, and it is affirmed.